Citation Nr: 1714464	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran was scheduled for a personal hearing before a member of the Board.  He did not appear for that hearing and has not since asked that it be rescheduled.  Accordingly, his hearing request is considered withdrawn.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The Veteran is seeking service connection for a right ankle disability.  To date, only his left ankle has been investigated and adjudicated.  However, in August 2010, he clarified that he was seeking service connection for the right ankle, and not the left.  His STRs document a right ankle sprain.  He has asserted that he has had persistent symptoms regarding his right ankle since service.  Accordingly, he must be provided with a VA examination for an examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that updated VA treatment records are associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any right ankle disability is related to or was aggravated by his service.  The examiner is asked to review the claims file and to conduct a complete examination.

His STRs document a right ankle sprain in February 1990.  He entered and separated from service with a normal clinical evaluation of the lower extremities, but he has complained of right ankle symptoms since the injury.

On examination, provide a list of diagnoses of the right ankle.  For each diagnosis, provide an opinion on whether it is as likely as not caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by his in service right ankle sprain.  

The examiner is asked to conduct a search of the relevant literature prior to providing the opinion.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




